Citation Nr: 0920844	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
(dominant) shoulder bursitis with degenerative joint disease 
(DJD).

2.  Entitlement to a rating in excess of 20 percent for left 
shoulder bursitis with DJD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1970 to October 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Waco RO that granted an increased (20 
percent) rating for the right shoulder disability and denied 
an increased rating for the left shoulder disability.  In May 
2007, the case was remanded for additional development and to 
afford the RO initial consideration of evidence submitted 
without a waiver of such.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veteran has submitted private treatment records showing 
he underwent arthroscopic surgery on his left shoulder in 
July 2008.  Presumably, the left shoulder disability has been 
in a state of flux and an examination to ascertain the 
current level of impairment is indicated.  Notably also, 
records of treatment the Veteran has received since the 
surgery are not associated with the claims file, are 
pertinent to his claim, and must be secured.  

Furthermore, during the pendency of this appeal (and 
subsequent to the Board's prior remand), the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision 
outlining the VCAA-mandated notice that is necessary in a 
claim for an increased rating.  The Court held, in essence, 
that the Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Veteran has not received letter notice 
that complies entirely with these requirements.  The RO will 
have the opportunity to provide such notice on remand.

Finally, it is also noteworthy that the Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  With respect to his left and right 
shoulder disabilities, the RO must 
provide the Veteran the specific notice 
required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and summarized above.  The 
Veteran must be afforded opportunity to 
respond.

2.  The RO should ask the Veteran to 
identify the providers of all evaluation 
and treatment he received for his left 
and right shoulder disabilities since 
July 2008, and to provide releases for VA 
to secure records of any private 
evaluation or treatment he received (to 
specifically include all records 
pertaining to the July 2008 surgery, 
including follow-up reports, any post-op 
rehabilitation therapy records, etc.).  
The RO must secure complete clinical 
records of the evaluations and or 
treatment from all sources identified.   
.

3.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the current severity of his 
service-connected left and right shoulder 
disabilities.  The Veteran's claims file 
(to include this remand) must be reviewed 
by the examiner in conjunction with the 
examination.  All findings must be 
reported.  The examination findings 
reported must include ranges of motion 
for each shoulder and the examiner must 
further specifically note whether there 
is additional loss of motion/function due 
to pain, or on use (with repetitive 
motion, e.g.).  The examiner must explain 
the rationale for all opinions.  

3.  The RO should then re-adjudicate 
these claims (to include consideration of 
the possibility of "staged" ratings, if 
indicated by facts found).  If either 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

